      Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 1 of 37



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LYNWOOD LEGATO                                    §
                                                  §
vs.                                               §          C.A. NO. 4:19-cv-03827
                                                  §                (JURY)
STATE FARM LLOYDS                                 §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 295th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                         I.
                               PROCEDURAL BACKGROUND

        1.     On August 27, 2019, Plaintiff filed this action against State Farm in the 295th

Judicial District Court of Harris County, Texas. The state cause number is 2019-60576 (“State

Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff seeks monetary

relief of $100,000 or less. (See Pl.’s Original Pet. at ¶ 44.) State Farm was served on September 6,

2019. State Farm filed its answer on September 27, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action 295th Judicial District Court of Harris County, Texas to the United States

District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 2 of 37



                                             II.
                                        NATURE OF SUIT

       3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by wind. (See Pl.’s Original Pet. at ¶¶ 5–8.) Plaintiff asserts causes of action for breach of contract

and for violations of Chapters 541 and 542 of the Texas Insurance Code, and breach of the common

law duty of good faith and fair dealing. (Id. at 3–4.)

                                              III.
                                      BASIS OF REMOVAL

       4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at ¶ 3.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 3 of 37



       6.      Second, the amount in controversy exceeds $75,000. Plaintiff alleges that the actual

damages are $70,466.35 (See Pl.’s Original Pet. at ¶ 11.) and has plead for the recovery of treble

damages, mental anguish, attorney fees and statutory interest (Id at ¶¶ 36-39). The request to

recover treble damages under the Texas Insurance Code must be included when calculating the

amount in controversy. See Cano v. Peninsula Island Resort & Spa, LLC, No. 1:09–121, 2010 WL

1790722, at *3 (S.D. Tex. May 4, 2010). Thus, removal to the Southern District of Texas is proper.

       7.      The amount in controversy is further compounded if, as required, any of the

following damages alleged in Plaintiff’s Petition are included in calculating the amount in

controversy: (a) statutory penalty on Plaintiff’s insurance claim under Section 542 of the Texas

Insurance Code; (b) attorneys’ fees; (c) mental anguish. In light of the foregoing evidence, it is

indisputable that the amount in controversy in this case exceeds $75,000. See Whitmire v. Bank

One, N.A., No. Civ. A. H–05–3732, 2005 WL 3465726, at *3 (S.D. Tex. Dec. 16, 2005) (economic

damages of $28,188.36, together with unspecified mental anguish, treble damages, and attorney’s

fees, revealed an amount in controversy over $75,000). As such, Plaintiff cannot show that he is

legally certain that the recovery will not exceed the amount stated in the Petition. See De Aguilar,

47 F.3d at 1411 (“we hold that if a defendant can show that the amount in controversy actually

exceeds the jurisdictional amount, the plaintiff must be able to show that, as a matter of law, it is

certain that he will not be able to recover more than the damages for which he has prayed in the

state court complaint.”).

                                          IV.
                                  REMOVAL PROCEDURES

       8.      On August 27, 2019, Plaintiff filed this case against State Farm in the 295th Judicial

District Court of Harris County, Texas. State Farm was served on September 6, 2019. State Farm

filed its Answer on September 27, 2019. This Notice of Removal is being timely filed on October
      Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 4 of 37



3, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when State Farm

received service and within one year from the commencement of this suit. See 28 U.S.C. §

1446(b)(1); 28 U.S.C. § 1446(c)(1).

       9.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind or hail and which forms

the basis of Plaintiff’s lawsuit, is located in Harris County, 28 U.S.C. § 1391(b)(2), and (2)

Plaintiff’s State Court Action was brought, and is pending, in Harris County. See 28 U.S.C. §

1441(a). Harris County is within the jurisdictional limits of the Houston Division. See 28 U.S.C.

§ 124(b)(2).

       10.     All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiff.

       11.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.

                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

295th Judicial District Court of Harris County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiff, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 5 of 37




                                    Respectfully submitted,

                                    GERMER PLLC

                                    By:_____________________________
                                       DALE M. “RETT” HOLIDY
                                       Federal Bar No. 21382
                                       State Bar No. 00792937
                                       America Tower
                                       2929 Allen Parkway, Suite 2900
                                       Houston, Texas 77019
                                       (713) 650-1313 – Telephone
                                       (713) 739-7420 – Facsimile
                                       rholidy@germer.com

                                    ATTORNEY FOR DEFENDANT,
                                    STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
James A. Tatem, III
Federal Bar No. 16798
State Bar No. 00785086
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jtatem@germer.com
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 6 of 37



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 3rd
day of October, 2019.

       Chris Schleiffer                                                  VIA CM/ECF
       THE VOSS LAW FIRM, P.C.
       The Voss Law Center
       26619 Interstate 45 South
       The Woodlands, Texas 77380
       chris@vosslawfirm.com



                                                    DALE M. “RETT” HOLIDY
      Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 7 of 37



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LYNWOOD LEGATO.                                 §
                                                §
vs.                                             §           C.A. NO . _ _ _ _ _ __
                                                §                        (JURY)
STATE FARM LLOYDS                               §


                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

         3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements and similar
filings for State Farm Mutual and each of its property and casualty insurance subsidiaries and
affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated to reflect the following changes to the underwriters:


                                                1
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 8 of 37




Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced
Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

      •   Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
          of employment in Illinois and she has expressed an intent to remain in Illinois
          while an Underwriter of State Farm Lloyds.

      •   Annette Romero Martinez: Ms. Martinez maintains her residence and full
          time place of employment in Illinois and she has expressed an intent to remain
          in Illinois while an Underwriter of State Farm Lloyds.

      •   Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
          and full time place of employment in Illinois and he has expressed an intent to
          remain in Illinois while an Underwriter of State Farm Lloyds.

      •   Wensley John Herbert: Mr. Herbert maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Michael James Arnold: Mr. Arnold maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds .

     .•   Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
          and full time place of employment is in Illinois and she has expressed an
          intent to remain in Illinois while an Underwriter of State Farm Lloyds.

      •   Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence

                                               2
      Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 9 of 37




              and full time place of employment is in Illinois and she has expressed an
              intent to remain in Illinois while an Underwriter of State Farm Lloyds.

       •      Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
              time place of employment is in Illinois and he has expressed an intent to
              remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


       FURTHER AFFIANT SAYETH NAUGHT."




       SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this
       J~
t h e ~ day of September, 2019.

                   OFl=ICIAL SEAL
                  KAREN HAMILTON                    Notary Public for the State of Illinois
           NOTARY PUBLIC- STATE OF ILLINOIS
           My Commission Expires January 07. 2022




                                                       3
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 10 of 37




                                   EXHIBIT A
                           LIST OF ATTORNEYS/PARTIES

1.    Chris Schleiffer
      THE VOSS LAW FIRM, P.C.
      The Voss Law Center
      26619 Interstate 45 South
      The Woodlands, Texas 77380
      Telephone: (713) 861-0015
      Facsimile: (713) 861-0021
      chris@vosslawfirm.com
      Attorneys for Plaintiff

2.    Dale M. “Rett” Holidy
      James A. Tatem, III
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      Telephone: (713) 650-1313
      Facsimile: (713) 739-7420
      rholidy@germer.com
      jtatem@germer.com
      Attorneys for Defendant



                           INDEX OF DOCUMENTS FILED
                             WITH REMOVAL ACTION

                   LYNWOOD LEGATO VS. STATE FARM LLOYDS

            (a)     Plaintiff’s Original Petition
            (b)     Notice of Service of Process (return citation not filed)
            (c)     Defendant State Farm Lloyds’ Original Answer
             (e)    Docket Sheet
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 11 of 37

                                                                                                       Br27/2019 4:17 PM
                                                                            Marilyn Burgess - District Clerk Hanis County
                                                                                                 Envelope No. 36326987
                           2019-60576 / COurt: 295                                                      By: Nelson Cuero
                                                                                               Filed: 8/27/2019 4:17 PM

                              CAUSE NO.

LYNWOOD LEGATO,                                §                   IN THE DISTRICT COLIit'I'
    Plaintiff,                                 §
                                               §
V.                                             §                   HARRIS COUNTY, TEXAS
                                               §
STAT:E FARM LLOYDS,                            §
     Defendant.                                §                         JLIDICIAL DiSTItICT

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SA1D COURT:

        COMES NOW Lynwood Legato (hereinafter "Plaintiff'), and complains of State Fai-m

Lloyds (hereinafter "State Farm"). In support of his claims atid causes of action, Plaintiff woulci

respectfiilly show the Court as follows:

                                              I.
                                       DISCOVERY LEVEL

        l.     Plaintiff intends for discovery to be conducted at Level 2, pursuant to Rule 190 of

the Texas Rules of Civil Procedure.

                                             I1.
                                  JURISDICTiON AND VENUE

        2.     This Court has jurisdiction to hear Plaintiff's claims under Texas common law and

Texas statutory law. Inarguably, the amount in controversy exceeds the m.inimum jurisdictional

limits of this Court. Additionally, Venue is mandatory and proper in Harris County, Texas, in

accordance with Tex. Civ. Prac. & Rem. Code § 15.002, as all or a substantial part of the events

giving rise to this suit occurred within this county.




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                   Page I
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 12 of 37




                                              III.
                                            PARTIES

         3.    Plaintiff is an individual whose residence is located in Cypress, Harris County,

Texas.

         4.    Defendant State Farm is a Texas insurer, which may be served with process by

serving this Original Petition and a copy of the citation on its Registei-ed Agent, Corporatiori

Sei-vice Company, at its registered address, 211 East 7th Street, Suite 620, Austin, 1-exas

78701-32 l8, or wherever it may be found.

                                                IV
                                  FACTQAL BACKGROUN®

         5.    Plaintiff is a nanied insured under a residential property insurance policy issued

by State Farm (hereinafter referred to as the "Policy")

         6.    On or about March 28, 2018, a storni hit the Harris area and Plaintitf's property

located at 21015 W. Farwood Terrace, Cypress, Texas 77433 (hereinafter i-eferred to as the

"Property"), was damaged. Pursuant to the obligations under the Policy, Plaintiff timely filed an

insurance claim.

         7.    Subsequently, State Farm underpaid Plaintiff's clallll.

         8.    The adjuster, assigned to the claim by State Farm, conducted a substandard

investigation of the Property and damages, prepared a report that failed to include all of the

damages that were observed during the inspection, and undervalued the damages identified

during the inspection.

         9.    More specifically, upon acceptance of the claim by State Farin, State Farm sent

out John Altemose to perform an inspection of the Property and Plaintiff's damages. On March 25,




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                             Page 2
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 13 of 37




2019, Jolin Altemose discovered covered damage, rendering a total damage estimate amount of

$565.44, which fell below Plaintiff's deductible.

       10.     Dissatisfied with the tirst inspection, our client requested a second inspection.

State Farni sent out Mattliew B Renfro to perfot-m an inspection of the Propeity aiid Plaintiff's

damages. On April 12, 2019, Mr. Renfro discovered additional covered daniage, rendei-ing a total

damage estimate ainount of $1,064.03, which also fell below Plaintiff's deductible.

       1].     In an effort of performing his due diligence, Plaintiff souaht an adclitiorial and

competent opinion from BNRB Construction. BNRB Consti-uction found that the total amount to

perform this job properly was $70,466.35, not $565.44 or $1,064.03, as State Farm represented.

        12.    It is cleai- that State Fann's unreasonable investigation was the caiise of Plaintiff's

underpaid claim.

       13.     Further, State Farm's performance of this results-based investigation of Plaintitf's

claim, led directly to a biased, unfair and inequitable evaluation of Plaintiff's losses to the

Property.

       14.     As a result of the above issues, Plaintiff did not receive the coverage for which

she lhad originally contracted with State Farm. Therefore, Plaintiff has been forced to file this suit

in order to recover damages arising from the above-referenced conduct and from the unfaii-

refusal to pay insurance benefits in accordance with the Policy.

       15.     As indicated below, Plaintiff seeks relief under tlie common law, the Deceptive

Trade Practices-Consumer Protection Act and the Texas Insurance Code.




PLAINTIFF LYiNWOOD LEGATO'S ORIGINAL PETITION                                                 Page 3
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 14 of 37




                                           V.
                               CLA131S AGAINST DEFENDANT

        16.     Plaintiff hereby incorporates by reference all facts and circunistances set fortli

under the foregoing paragraphs.

        17.    All conditions precedent to recovery by Plaintiff have been niet or have occurred.

       18.     All acts by State Fai-m were undertaken and completect by its officers, agents,

servants, employees, and/or representatives. Such were either done with the full aurthorization or

ratification of State Farm and were completed in its normal and routine course and scope of

employment witli State Farm.

                                   1. BREACH OF CONTRACT

       19.     According to the policy that Plaintiff purcliased, State Farm liad the absolute duty

to reasonably investigate Plaintiff's damages, and to properl_v pay Plaintiff's policy benetits for

the claims made due to tlie extensive storm-related damages.

       20.     As a result of the storm-related event, Plaintiff suffered severe external damages.

       21.     Despite objective evidence of such damages, State Farm has breached its

contractual obligations under the subject insurance policy by failing to pay Plaintiff benetits

relating to the cost to properly repair Plaintiff's Property, as well as for related losses. As a result

of this breach, Plaintiff has suffered actual and consequential damages.

              2. VIOLATIONS OF THE TEXAS DTPA AND TIE-IN-STATUTES

       22.      State Farm's collective actions constitute violations of the TeYas Deceptive Trade

Practices Act, including but not limited to, Sections 17.46(b)(5), (7), (12), (24), and Sections

17.50(a)(3), (4) of the Texas Business & Commerce Code. Specifically in violation of Section




PLAINTTFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                   Page 4
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 15 of 37




17.46(b), State Fann collectively engaged in false, niisleading, or deceptive acts or practices that

included, but were not limited to:

               17.46(b)(5) - Representing that goods or services have sponsorship,
               approval, characteristics, ingredients, uses, benefits or quantities which they do
               not have or that a person has a sponsorship, approval, status, affiliation, or
               connection which the person does not;

                17.=16(b)(7) - Representing that goods or services are of a particular standard,
                quality, or grade, or that good are of a particular style or inodel, if they are of
                another;

               17.46(b)(12) - Representing that an agreement confers or involves riglits,
               reinedies, or obligations which it does not have or involve, or which a.re
               prohibited by law; and

               17.46(b)(24) - Failing to disclose information concerning goods or services which
               was known at the time of the transaction if sucli failure to disclose such
               information was intended to induce the consumer into a transaction into which the
               consumer would riot have entered had the information beeti disclosed.

        23.    1Vloreover, and specifically in violation of Section 17.50(a), State Farm

collectively engaged in the use of false, misleading and deceptive acts or practices outlined

above, to which Plaintiff relied on to his detrinient, in addition to engaging in the following:

               17.50(cr)(3) - An unconscionable action or course of action; and

               17.50(cr)(=!) - V'iolating Chapter 541 of the Texas Insurance Code.

        24.     As described in this Original Petition, State Farm represented to Plaintiff that the

Polic_y and State Farni's adjusting and investigative services had cliaractei-istics or benefits that it

actually did not have, whicli gives Plaintiff the right to recover under Section 17.46(b)(5) of the

DTPA.

        25.     As described in this Original Petition, State Farm represented to Plaintiff that the

Policy and State Farm's adjusting and investigative services were of a particular standard,



PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                    Page 5
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 16 of 37




duality, or grade when they were of another, which also stands in violation of Section 17.46(b)(7)

of the DTPA.

       26.     By representing that State Farm would pay the entire amount needed by Plaintiff

to repair the damages caused by the storm event and then not doing so, State Farm has violated

Sections 17.46(b)(5), (7), (12), (24) and 17.50(a)(3) -(4) of the DTPA.

       27.     State Farni's actions, as described herein, are unconscionable in that it took

advantage of Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

State Farm's unconscionable conduct gives Plaintiff the right to relief under Section 17.50(a)(3)

of the DTPA.

       28,     State Farm's conduct, acts, omissions, and failures, as described in this Original

Petition, are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

business of insurance in violation of Section 17.50(a)(4) of the DTPA.

       29.     Plaintiff is a consumer, as defined under the DTPA, who purchased insurance

products and services from State Farm. Plaintiff relied upon the foregoing false, misleading, and

deceptive acts or practices conducted by State Farni to his detriment. As a direct and proximate

result of State Farm's collective acts and conduct, Plaintiff has been damaged in an amount in

excess of the minimum jurisdictional liniits of this Court, for which Plaintifl' now sues. All of the

above-described a.cts, omissions, and failures of State Farm are a producing cause of Plaintiff's

damages that are described in this Original Petition.

       30.     Since State Farm's collective actions and conduct were committed knowingly and

intentiotially, Plaintiff is entitled to recover, in addition to all damages described herein, tnental

anguish damages and additional penalty damages, in an amount not to exceed three times such




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                  Page 6
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 17 of 37




actual damages, for State Farm having knowingly committed its conduct. Additionally, Plaintiff

is ultimately entitled to recover damages in an amount not to exceed three times the amount of

mental anguish and actual damages due to State Farm having intentionally comniitted such

conduct.

       31.     As a result of State Farm's tulconscionable, misleading, and deceptive actions and

conduct, Plaintiff has been forced to retai►i the legal services of the undersigned attorneys to

protect and pursue these claims on his behalf. Accordingly, Plaintiff also seeks to recover his

costs and reasonable and necessary attorneys' fees as permitted utider Section 17.50(d) of the

Texas Business & Commerce Code, as well as any other such damages to which Plaintiff tnay

show himself to be justly entitled at law and in equity.

                      3. VIOLATIONS OF TEXAS INSUI2ANCE CODE

A. CHAPTER 541

       32,     State Farm's actions constitute numerous violations of the Texas Insurance Code,

including Sections 541.051, 541.060(a) and 541.061. Under, §541.051, it is an unfair and

deceptive act or practice in the business of insurance to:

               §5 t1.051(1)(A) - Making statements misrepresenting the terins of the policy; and

               §541.051(I)(B) - Making statements misrepresenting the benefits of the policy.

       3;.     Continuing, in violation of Section 541.060(a), State Farm engaged in certain

unfair settlement practices with respect to a claim by an insured that include the followitig:

               §541.060(a)(1) - Misrepresenting a material fact or policy provision relating to
               coverage;

               5541.060(q)(2)(A) - Failing to make prompt, fair, and equitable settlement of a
               claim after the insurer's liability is established;




PLAINTIFF LI'NWOOD LEGATO'S ORIGINAL PETITION                                                Page 7
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 18 of 37




               §541.060(a)(2)(B) - Failing to prornptly and fairly settle a claim under one portion
               of a policy in order to influence the claimant to settle an additional claim under
               another portion of the coverage;

               §5=11.060(cr)(3) - Failing to promptly provide a reasonable explanation of the basis
               for denial of a claim or for the offer of a compromise settlement;

               §541.060(a)(4)(4) - Failing to affirm or deny coverage of a claim or to submit a
               reservation of ri.ghts within reasonable time;

               §5=11.060(a)(4)(13) - Failing to submit a reservation of rights to a policyholder;
               and

               §541.060(cr)(7) - Refusing to pay a cla.im without conducting a reasoriable
               investigation of the details of the claim.

       34.     Further, State Farm violated Section 541.061 of the T'exas Insurance Code, by

committing unfair and deceptive acts or practices in the business of insurance to inisrepresent an

insurance policy by:

               §541.061(1) - Making an untrue statement of material fact;

               §5=11. 061(2) - Failing to state a material fact necessary to make other statements
               made not niisleading, considering the circumstances under which the statements
               were made;

               §541.061(3) - Making a statement in a manner that would mislead a reasonably
               prudent person to a false conclusion of a rnaterial fact;

               §541.061(4) - Making a material misstatement of law; and

               §541.061(5) - Failing to disclose a matter required by law to be disclosed,
               including failing to make a disclosure in accordance with another provision of this
               code.

B. CHAPTER 542

       34.     State Farm's actions constitute numerous violations of Chapter 542 of the Texas

Insurance Code, including but not limited to, Sections 542.003 and 542.055 - 542.060. Section




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                               Page 8
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 19 of 37




542.003 of the Texa.s Insurance Code expressly prohibits certain unfair settlement practices as

they relate to claims by insured parties of insurance policies. Based upon the conduct of State

Fai-m to date, State Farm has thus far committed the following prohibited practices:

               §542.003(b)(1) - Knowingly misrepresenting to a claimant peitinent facts or
               policy provisions relating to coverage at issue;

               §542.003(b)(2) - Failing to acknowledge with reasonable promptness pertinent
               communications relating to a claim arising under the irisurer's policy;

               §5=12.003(b)(3) - Failing to adopt and implement reasonable standards for the
               prompt investigation of claims arising under the insurer's policies;

               §542.003(b)(4) - Not attempting in good faith to effect a prompt, fair, and
               equitable settlement of a claim submitted in which liability lias become
               reasonably clear; and

               §342.003(b)(5) - Compelling a policyholder to institute a suit to recover ari
               amount due under a policy by offering substantially less than the amount
               ultimately recovered in a suit brought by the policyholder.

       35.     State Farm has violated Sections 542.055 - 542.058 of Chapter 542 of the Texas

Insurance Code in its failure to adhere to the statutorily-prescribed deadlines in the handling,

adjustment and payment of insurance claims. More specifically, State Farm committed the

following violations:

               §5=12.033(cr)(1) - Failing to acknowledge receipt of Plaintiff's claim within 15
               days after State Farm received notice of Plaintiff's claim;

               §5=12.055(cc)(2) - Failing to commence an investigation of Plaintiff's claini within
               15 days after- State Farm received notice of Plaintiff's claini;

               §5=12.055(cr)(3) - Failing to request from the Plaintiff all items, statements, and
               forms that State Fai-m reasonably believes, at the time, was required from
               Plaintiff, within 15 days after State Farni received notice of Plaintiff's claim;




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                               Page 9
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 20 of 37




               §5=12.056(ar) - Failing to notify Plaintiff in writing of acceptance or rejection of a
               claim not later than the 15th business day after the date State Farm received all
               items, statements, and forms required for State Farm to secure tinal prof of loss;;

               §5=12. (I57(a) - After notifying Plaintiff that it would pay the claitn, failure to pay
               the claim or part of a claim within the fifth business day the notice was made; and

               §542.058(a) - Failing to, after receiving all items, statements, and forms
               reasonably requested and required under Section 542.055, State Farm delayed
               payment of the claiin for a period exceeding the period more than 60 days.

       36.     As a result of the above-referenced violations and acts committed by State Farm,

and in accordance with §542.060 of the Texas Insurance Code, State Fann is liable to pay

Plaintitl', in addition to the amount of the claitn, simple interest on the amount of the claini as

damages each year at the rate detei-mined on the date of judgment by adding five percent to the

interest rate determined under §304.003, Finance Code, together with reasonable and necessary

attorney's fees. Plaintiff is also entitled to prejudgment interest on the amount of the claim, as

provided by law. Interest awarded under this subsection as damages accrues beginning oii tlie

date the claim was required to be paid.

       37.     Since a violation of the Chapter 541 of tlie. Texas Insurance Code is a direct

violation of the DTPA, ancl because State Farm's actions and conduct were committed kriowingly

and intentionally, Plaintiff is entitled to recover, in addition to all damages described lierein,

mental anguish dainages and additional damages in an amount not to exceed three tinies tlie

aniount of actual damages, for State Farm having knowingly conimitted such conduct.

       38.     Additionally, Plaintiff is entitled to recover damages in an amount not to exceed

three times the amount of inental and actual damages for State Farm having intentionally

com.mitted such conduct.




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                Pabe 10
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 21 of 37




         39.    As a result of State Farm's Texas Insurance Code violations, Plaintiff lias been

forced to retain the legal services of the undersigned attorneys to protect and pursue these claims

on his belialf. Accordingly, Plaintiff also seeks to recover liis court costs, 1-easonable and

necessary attorneys' fees as permitted under Section 17.50(d) of the Texas Business &

Commerce Code or Section 541.152 of the Texa.s Insurance Code and any other such damages t.o

which Plaintiff may show himselfjustly entitled by law and in equity.

 4. BREACFI OF THE COMMON LAW DUTY OF GOOD FAITFI AND FAiR DEALING

         40.    State Farm has breached its common law duty of good faith and fair dealing by

underpaying Plaintiff's claim, inadequately adiusting Plaintiff's claini and failing to conduct a

reasonable investigation to determine whetlier there was a reasonable basis for State Farm's

coverage decision.

                                           vI.
                                  AAIVER A_ND ESTOPPEL

         41.    Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

         42.    State Farm has waived and is estopped fi-om asserting any defenses, conditions,

exclusions, or exceptions to coverage not contained in any Reservation of Rights or denial letters

to Plaintiff.

                                               vrl.
                                          DAMAGES

         43.    State Farm's acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount in excess of the minimum jurisdictional limits of this

COUrt.




YLA1N l lrF LYN WOOD LEGATO'S ORIGINAL PETITION                                           Page t I
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 22 of 37




        44.    More specifically, Plaintiff seeks monetary relief of $100,000 or less, including

damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney fees.

        45.    Furthermore, State Farm's conduct was committed knowingly and intentionally.

Accordingly, State Farm is liable for additional daniages under Section 17.50(b)(1) of the DTPA,

as well as all operative provisions of the Texas Insura.nce Code. Plaintiff is, thus, clearly entitled

to statutoiy penalty interest damages allowed bySection 542.060 of the Texas Insurance Code.

                                            VIII.
                                        ATTORNEY FEES

        46.    In addition, Plaintiff is entitled to all reasonable and necessary attorneys' fees

pursuant to the Texas Insurance Code, DTPA, and sections 38.001-.005 of the Civil Practice and

Remedies Code.

                                              IX.
                                         JURY DEMAND

        47.    Plaintiff demands a jury trial and tenders the appropriate fee witli this Original

Petition.

                                      X.
                  ARITTEN DISCOYERY PROPO 1NDED T® State Faran

A. REQUEST FOR DISCLOSURE

        48.    Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that State Farm

disclose all information and/or material as required by Rule 1942, paragraphs (a) through (1),

and to do so within 50 days of this request.

B. REQUEST FOR PRODUCTION

        49.    Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

Requests for Production.


PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                 Page 12
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 23 of 37




             a.      Please produce State Farm complete claim files from the home, regional, local
             offices, and third party adjusters/adjusting firms regarding the claims that are the
             subject of this matter, including copies of the file jackets, "field" files and notes, and
             drafts of documents contained in the file for the premises relating to or arising out of
             Plaintiff's underlying claim.

             b.     Please produce the CV of the individual responding to these discovery
             requests.

             C.     Please produce the underwriting fles referring or relating in any way to the
             policy at issue in this action, including the file folders in which the underwriting
             documents are kept and drafts of all documents in the file.

             d.     Please produce certified copy of the insurance policy pertaining to the claims
             involved in this suit.

             e.      Please produce the electronic diary, including the electronic and papei- notes
             niade by State Fai-m claims personnel, contractors, and third party adjusters/adjusting
             finns relating to the Plaintiff's claims.

             f.       Please pi-oduce all emails and other forms of communication by and between
             all parties in this matter relating to the underl_ving event, claims or the Property, which
             is the subject of this suit.

             g.     Please produce the adjusting reports, estimates and appi-aisals prepared
             concerning Plaintiff's underlying claim.

             h.      Plea.se produce the field notes, measurements and file maintained by tile
             adjuster(s) and engineers who physically inspected the subject Property.

             i.      Please produce the emails, instant messages and internal correspondence
             pertaining to Plaintiff's underlying claim(s).

             j.      Please produce the videotapes, photographs and recordings of Plaintiff or
             Plaintiff's home, regardless of wliether State Farm intends to offer these items into
             evidence at trial.

C. INTERROGATORIES

       50.        Pursuant to the Texas Rules of Civil Procedure, Plaintiff propounds the following

lnterrogatories.




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                   Page 13
 Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 24 of 37




         a.       Please identify any person State Farm expects to call to testify at the time of
         trial.

         b.    Identify the individual responding to these discovery requests on belhalf of
         Defendant, including his or her name, current occupation, and role in the Claim;

         C.      Please identify the persons involved in the investigation and handling of
         Plaintiff's claims for insurance benefits arising from damage relating to the
         underlying event, claims or the Property, which is the subject of t:his suit, and include
         a brief description of the involvement of eacli person identified, their employer, and
         the date(s) of such involveinent.

         d.      If State Farm or State Farm's representatives performed any investigative
         steps in addition to what is reflected in the claims file, please general(y describe those
         investigative steps conducted by State Farni or any of State Farm's representatives
         with respect to the facts surrounding the circumstances of the subject loss. Identify
         the persons involved in each step.

         C.      Please identify by date, author, and result the estimates, appraisals,
         engineering, mold and other reports generated as a result of State Farin's
         investtgation.

         f.       Please state the following concerning notice of clainis and timing of payment:

                      i.     The date and manner in whicli State Farm received notice of the
                             claim;
                      ii.    The date and manner in which State Farm acknowledged receipt of
                             the claim;
                      iii.   The date and nianner in which State Farm conimencecl
                             investigation of the claim;
                      iv.    The date and manner in which State Farm requested from the
                             claimant all items, statements, and f'orms that State Farm
                             reasonably believed, at the tiine, would be recluired fl-om the
                             claimant; and
                      V.     The date and manner in which State Farm notified the claimant in
                             writing of the acceptance or rejection of the claini.

         g.    Please identify by date, amount and reason, the insurance proceed payments
         made by State Farm, or on State Farm's behalf, to the Plaintiff.

         h.      Have Plaintiff's claims for insurance benefits been rejected or denied in full or
         in part? If so, state the reasons for rejecting/denying the claim.



PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                              Page 14
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 25 of 37




                    When was the date State Fann anticipated litigation?

              j.     Have any documents (including those maintained electronically) relating to
              the investigation or handling of Plaintiff's claims for insurance benetits been
              destroyed or disposed of? If so, please identify what, when arid why the docunient
              was destroyed, and describe State Farni's docunient retention policy.

              k.      Does State Farm contend that the insured premises was damaged by storm-
              related events and/or any excluded peril? If so, state the general factual basis foi- this
              contention.


              1.      Does State Fann contend that any act or oniission by the Plaintiff voided,
              nullified, waived or breached the insurance policy in any way? If so, state the general
              factual basis for this contention.

              M.      Does State Far-m contend that the Plaintiff failed to satisfy any condition
              precedent or covenant of the policy in any way? If so, state the gerieral factual basis
              for this contention.

              n.     How is the perfor-mance of the a.djuster(s) involved in ha.ndling Plaintiff's
              claims evaluated? State the following:

                            i.    what performance measures are used; and
                            ii.   describe State Farni's bonus or incentive plan for adiusters.

                                             XI.
                                    CONCLUSION AND PRAYER

        51.       Plaintiff prays that judgment be entered against State Farni Lloyds, and that

Plaintiff be awarded all of his actual damages, consequential damages, prejud~ment interest,

additional statutory damages, post judgment interest, reasonable and necessary attorney fees,

court costs and for all such other relief, general or specific, in law or in equity, whether pled or

uti-pled within this Original Petitioti.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays she be awarded all such

relief to which she is due as a result of the acts of State Farm Lloyds, and for all such other relief

to which Plairitiffrnay be justly entitled.



PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                                                   Pabe 15
  Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 26 of 37




                                     Respectfully submitted,

                                     THE VOSs LAW FIEiM, P.C.

                                     lsl Chris Schlei 'er
                                     Chris Schleiffer
                                     Texas Bar No. 24088362
                                     The Voss Law Centei-
                                     26619 Interstate 45 South
                                     The Woodlands, Texas 77 380
                                     Telephone: (713) 861-0015
                                     Facsimile: (713) 861-0021
                                      i,;llf-i          cC:II'?


                                     ATTORNEY F®R PLAIN'I`iFF




PLAINTIFF LYNWOOD LEGATO'S ORIGINAL PETITION                       Page 16
                 Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 27 of 37




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20353134
Notice of Service of Process                                                                            Date Processed: 09/06/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Lynwood Legato vs. Stat:e Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-60576
Jurisdiction Served:                          Texas
Date Served on CSC:                           09/06/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chris Schleiffer
                                              713-861-0015

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
  , 11               Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 28 of 37




                                                        CAUSE N0. 201960576

                                                        RECEIPT NO.                           0.00          MTA
                                                               **********                         TR # 73663447

PLAINTIFF: LEGATO, LYNWOOD                                                                 In The   295th
        vs.                                                                                Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                               of Harris County, Texas
                                                                                           295TH DISTRICT COURT
                                                                                           Houston, TX
                                                              CITATION
THE STATE OF TEXAS
County of Harris



T0: STATE FARM LLOYDS BY SERVING ITS REGISTERED AGENT CORPORATION
    SERVICE COMPANY AT ITS REGISTERED ADDRESS
    OR.WHEREVER IT MAY BE FOUND
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
         Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 27th day of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not fil.e a
written answer with the District Clerk who'issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 27th day of August, 2019, under my hand and
seal of said Court.
                                                                        Liy~~~~
                                                Qc    "      •,!
Issued at reauest of :                          J ,'+          ~~'O 4   MARILYN BURGESS, District Clerk
SCHLEIFFER, CHRISTOPHER MICHAEL       i                         ~, ze   Harris County, Texas
26619 INTERSTATE 45             1 c~ ;                          : T€    201 Caroline, Houston, Texas 77002
THE WOODLANDS, TX 77380            d̀l~                       ;'~,_
                                                             n.
                                                                        (P.O. Box 4651, Houston, Texas 77210)
T e 1:     ( 713 )    8 61- 0 015               +`s'
                                                   /O """""' •$~' 'r
Bar No.:             24088362                    'w .~ S,~enerated By: CUERO, NELSON                 7MM//11312853

                                            OFFICER/AUTHORIZED PERSON RETURN

Came to hand at ~ o' clock ~.M. , on the                                     day of

Executed at (address)                                                                                             in

                                    County at             o'clock            M., on the        day of                  0

            , by delivering to                                                             defendant, in person, a

true copy of this Citation together with the accompanying                                 copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                      ,


FEE: $

                                                                                 of                     County; Texas


                                                                        By
                        Affiant                                                             Deputy

On this day,                                             , known to me to be the person whose
signature appears on the foregoing return, personally appeared. Afte.r being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                              day of



                                                                                            Notary Public




N . INT . CITR . P                                        *73663447*
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 29 of 37                                    9/27/2019 3:07 PM
                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                        Envelope No. 37202035
                                                                                                                 By: Adiliani Solis
                                                                                                       Filed: 9/27/2019 3:07 PM

                                       &$86(12

/<1:22'/(*$72                             ,17+(',675,&7&28572)
                                    
96                                            +$55,6&2817<7(;$6
                                    
67$7()$50//2<'6                            7+-8',&,$/',675,&7
                                      
                                      
               '()(1'$1767$7()$50//2<'6¶25,*,1$/$16:(5

727+(+2125$%/(-8'*(2)6$,'&2857

      &20(612:67$7()$50//2<'6 KHUHLQDIWHU³6WDWH)DUP´ 'HIHQGDQWLQWKH

DERYHHQWLWOHGDQGQXPEHUHGFDXVHDQGILOHVLWV2ULJLQDO$QVZHUWRWKHDOOHJDWLRQVFRQWDLQHGLQ

3ODLQWLII¶V 3HWLWLRQ DQG DOO VXEVHTXHQW DPHQGHG RU VXSSOHPHQWDO SHWLWLRQV ILOHG DJDLQVW LW DQG

ZRXOGVKRZDVIROORZV

                                                 ,
                                     *(1(5$/'(1,$/
                                                  
             6WDWH)DUPJHQHUDOO\GHQLHVDOORIWKHPDWHULDODOOHJDWLRQVFRQWDLQHGLQ3ODLQWLII¶V

2ULJLQDO3HWLWLRQDQGDQ\DPHQGPHQWVWKHUHWRDQGGHPDQGVVWULFWSURRIWKHUHRIDVDOORZHGXQGHU

WKHODZVRIWKH6WDWHRI7H[DV%\WKLVJHQHUDOGHQLDO6WDWH)DUPZRXOGUHTXLUH3ODLQWLIIWRSURYH

HYHU\IDFWWRVXSSRUWWKHFODLPVLQ3ODLQWLII¶V2ULJLQDO3HWLWLRQDQGDQ\DPHQGPHQWVWKHUHWRE\D

SUHSRQGHUDQFHRIWKHHYLGHQFH

                                                    ,,

                                        '()(16(6
                                              
            3ROLF\&RYHUDJH3URYLVLRQV8QGHUWKH,QVXULQJ$JUHHPHQW3ODLQWLIIEHDUVWKH

EXUGHQ WR SURYH GDPDJH UHVXOWLQJ IURP DQ RFFXUUHQFH RI DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR WKH

LQVXUHG SURSHUW\ GXULQJ WKH SROLF\ SHULRG 3ODLQWLII ODFNV SURRI WKDW DQ\ DGGLWLRQDO GDPDJHV

UHVXOWHGIURPDQ\DFFLGHQWDOGLUHFWSK\VLFDOORVVGXULQJWKHSROLF\SHULRG
      Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 30 of 37



             3D\PHQW6WDWH)DUPLVHQWLWOHGWRDQRIIVHWRUFUHGLWDJDLQVW3ODLQWLII¶VGDPDJHV

LIDQ\LQWKHDPRXQWRIDOOSD\PHQWV6WDWH)DUPKDVPDGHWRRURQEHKDOIRI3ODLQWLIIXQGHUWKH

3ROLF\LQFRQQHFWLRQZLWKWKHGDPDJHVDQGWKHLQVXUDQFHFODLPWKDWJLYHULVHWR3ODLQWLII¶VFODLPV

LQWKLVODZVXLW

             'HGXFWLEOH2IIVHW6WDWH)DUPLVHQWLWOHGWRRQRIIVHWRUFUHGLWDJDLQVW3ODLQWLII¶V

GDPDJHVLIDQ\LQWKHDPRXQWRI3ODLQWLII¶VGHGXFWLEOH

             /LPLWRI/LDELOLW\6WDWH)DUP¶VOLDELOLW\LIDQ\LVOLPLWHGWRWKHDPRXQWRIWKH

3ROLF\ OLPLWV XQGHU WKH VXEMHFW 3ROLF\ SXUVXDQW WR WKH ³/LPLW RI /LDELOLW\´ DQG RWKHU FODXVHV

FRQWDLQHGLQWKH3ROLF\VXHGXSRQ

             )DLOXUH RI 3ROLF\ &RQVLGHUDWLRQV&RQGLWLRQV 3UHFHGHQW  6WDWH )DUP KHUHE\

DVVHUWV DOO FRQGLWLRQV RI WKH 3ROLF\ DW LVVXH LQFOXGLQJ EXW QRW OLPLWHG WR DOO WHUPV GHGXFWLEOHV

OLPLWDWLRQVH[FOXVLRQVDQGDOO³GXWLHVDIWHUORVV´6SHFLILFDOO\3ODLQWLIIKDVIDLOHGWRVDWLVI\WKH

FRQGLWLRQVRIWKH3ROLF\UHTXLULQJ3ODLQWLIIWRSUHVHUYHHYLGHQFHRIWKHGDPDJHWRSURYLGHHYLGHQFH

ZKHQUHDVRQDEO\UHTXHVWHGDQGWRPLWLJDWHIXUWKHUGDPDJH7KH3ROLF\VWDWHV

                                      6(&7,21,±&21',7,216
                 
                       <RXU'XWLHV$IWHU/RVV$IWHUDORVVWRZKLFKWKLVLQVXUDQFHPD\
                          DSSO\\RXVKDOOVHHWKDWWKHIROORZLQJGXWLHVDUHSHUIRUPHG
                 D     JLYHLPPHGLDWHQRWLFHWRXVRURXUDJHQW«
                 E      SURWHFWWKHSURSHUW\IURPIXUWKHUGDPDJHRUORVVPDNHUHDVRQDEOH
                          DQG QHFHVVDU\ WHPSRUDU\ UHSDLUV UHTXLUHG WR SURWHFW WKH SURSHUW\
                          NHHSDQDFFXUDWHUHFRUGRIUHSDLUH[SHQGLWXUHV
                                                   
                 G     DVRIWHQDVZHUHDVRQDEO\UHTXLUH
                              H[KLELWWKHGDPDJHGSURSHUW\
                              SURYLGH XV ZLWK UHFRUGV DQG GRFXPHQWV ZH UHTXHVW DQG
                                  SHUPLWXVWRPDNHFRSLHV
                              VXEPLW WR DQG VXEVFULEH ZKLOH QRW LQ WKH SUHVHQFH RI DQ\
                                  RWKHULQVXUHG
                                  D VWDWHPHQWVDQG
                                   E H[DPLQDWLRQVXQGHURDWK«
                          
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 31 of 37



             3ODLQWLIIIDLOHGWRIROORZWKH3ROLF\¶VFRQGLWLRQSUHFHGHQWUHTXLUHPHQWVLQVHYHUDO

ZD\V  3ODLQWLIIIDLOHGWRSUHVHUYHHYLGHQFHRIFHUWDLQGDPDJHGDUHDVDV3ODLQWLIIKDGDOUHDG\

UHPRYHGUHSODFHG WKH DOOHJHG GDPDJH EHIRUH 6WDWH )DUP FRXOG FRPSOHWH LWV LQVSHFWLRQV  

3ODLQWLIIIDLOHGWRUHSRUWWKHFODLPIRUDSSUR[LPDWHO\PRQWKVDQG  3ODLQWLIIIDLOHGWRPLWLJDWH

GDPDJHVDVUHTXLUHGE\WKH3ROLF\7KHVHIDLOXUHVZHUHXQUHDVRQDEOHDQGSUHMXGLFHG6WDWH)DUP¶V

LQYHVWLJDWLRQRI3ODLQWLII¶VFODLPV3ODLQWLIIWKHUHIRUHKDVIDLOHGWRPHHWWKH3ROLF\¶VFRQGLWLRQV

SUHFHGHQWDQGFDQQRWUHFRYHULQZKROHRULQSDUWRQ3ODLQWLII¶VEUHDFKRIFRQWUDFWFDXVHRIDFWLRQ

DQGFRQVHTXHQWO\RQDOORIWKHRWKHUFDXVHVRIDFWLRQDOOHJHGLQ3ODLQWLII¶V3HWLWLRQ



             3UH([LVWLQJ'DPDJHV3ODLQWLII¶VFODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKHGDPDJHVDQGORVVHVDOOHJHGLQ3ODLQWLII¶V3HWLWLRQQRQHEHLQJDGPLWWHGSUHH[LVWHGWKHDOOHJHG

RFFXUUHQFHRIZLQGRUZLQGGULYHQUDLQ

            1RUPDO:HDUDQG7HDU3ODLQWLII¶VFODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKH GDPDJHV DQG ORVVHV DOOHJHG LQ 3ODLQWLII¶V 3HWLWLRQ QRQH EHLQJ DGPLWWHG ZHUH SUR[LPDWHO\

FDXVHGLQZKROHRULQSDUWE\QRUPDOZHDUDQGWHDU7KH3ROLF\VWDWHV

                              6(&7,21,±/266(6127,1685('
                                                      
                 :HGRQRWLQVXUHIRUDQ\ORVVWRWKHSURSHUW\GHVFULEHGLQ&RYHUDJH$
                    ZKLFKFRQVLVWVRIRULVGLUHFWO\DQGLPPHGLDWHO\FDXVHGE\RQHRUPRUH
                    RIWKHSHULOVOLVWHGLQLWHPVDWKURXJKQEHORZUHJDUGOHVVRIZKHWKHU
                    WKHORVVRFFXUVVXGGHQO\RUJUDGXDOO\LQYROYHVLVRODWHGRUZLGHVSUHDG
                    GDPDJHDULVHVIURPQDWXUDORUH[WHUQDOIRUFHVRURFFXUVDVDUHVXOWRI
                    DQ\FRPELQDWLRQRIWKHVH
                                                       
                    J ZHDU WHDU PDUULQJ VFUDWFKLQJ GHWHULRUDWLRQ LQKHUHQW YLFH ODWHQW
                        GHIHFWRUPHFKDQLFDOEUHDNGRZQ
                                                       
                    L PROGIXQJXVRUZHWRUGU\URW«
                    
                    O VHWWOLQJ FUDFNLQJ VKULQNLQJ EXOJLQJ RU H[SDQVLRQ RI SDYHPHQWV
                        SDWLRVIRXQGDWLRQZDOOVIORRUVURRIVRUFHLOLQJV
       Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 32 of 37



                
                 :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVFRQVLVWLQJRIRQHRU
                    PRUHRIWKHLWHPVEHORZ)XUWKHUZHGRQRWLQVXUHIRUORVVGHVFULEHG
                    LQSDUDJUDSKVDQGLPPHGLDWHO\DERYHUHJDUGOHVVRIZKHWKHURQHRU
                    PRUHRIWKHIROORZLQJ D GLUHFWO\RULQGLUHFWO\FDXVHFRQWULEXWHWRRU
                    DJJUDYDWHWKHORVVRU E RFFXUEHIRUHDWWKHVDPHWLPHRUDIWHUWKH
                    ORVVRUDQ\RWKHUFDXVHRIWKHORVV

                    E GHIHFWZHDNQHVVLQDGHTXDF\IDXOWRUXQVRXQGQHVVLQ

                               GHVLJQVSHFLILFDWLRQVZRUNPDQVKLSFRQVWUXFWLRQ
                                 JUDGLQJFRPSDFWLRQ

                               PDWHULDOVXVHGLQFRQVWUXFWLRQRUUHSDLURU

                               PDLQWHQDQFH

                    F ZHDWKHUFRQGLWLRQV
       

    )ORRG 6XUIDFH :DWHU RU 1HJOHFW  3ODLQWLII¶V FODLPV DUH EDUUHG LQ ZKROH RU LQ SDUW

EHFDXVH WKH GDPDJHV DQG ORVVHV DOOHJHG LQ 3ODLQWLII¶V 3HWLWLRQ QRQH EHLQJ DGPLWWHG ZHUH

SUR[LPDWHO\FDXVHGLQZKROHRULQSDUWE\IORRGVXUIDFHZDWHURUQHJOHFW7KHSROLF\VWDWHV

                             6(&7,21,±/266(6127,1685('
                
                 :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVZKLFKZRXOGQRWKDYH
                    RFFXUUHGLQWKHDEVHQFHRIRQHRUPRUHRIWKHIROORZLQJH[FOXGHGHYHQWV
                    :H GR QRW LQVXUH IRU VXFK ORVV UHJDUGOHVV RI D  WKH FDXVH RI WKH
                    H[FOXGHGHYHQWRU E RWKHUFDXVHRIWKHORVVRU F ZKHWKHURWKHUFDXVHV
                    DFWHG FRQFXUUHQWO\ RU LQ DQ\ VHTXHQFH ZLWK WKH H[FOXGHG HYHQW WR
                    SURGXFHWKHORVVRU G ZKHWKHUWKHHYHQWRFFXUVVXGGHQO\RUJUDGXDOO\
                    LQYROYHVLVRODWHGRUZLGHVSUHDGGDPDJHDULVHVIURPQDWXUDOIRUFHVRU
                    RFFXUV«
                                                      
                    F :DWHU'DPDJHPHDQLQJ
                             )ORRG VXUIDFH ZDWHU ZDYHV WLGDO ZDWHU WVXQDPL VHLFKH
                               RYHUIORZRIDERG\RIZDWHURUVSUD\IURPDQ\RIWKHVHDOO
                               ZKHWKHUGULYHQE\ZLQGRUQRW
                             ZDWHU RU VHZDJH IURP RXWVLGH WKH UHVLGHQFH SUHPLVHV
                               SOXPELQJ V\VWHP WKDW HQWHUV WKURXJK VHZHUV RU GUDLQV RU
                               ZDWHUZKLFKHQWHUVLQWRDQGRYHUIORZVIURPZLWKLQDVXPS
                               SXPS VXPS SXPS ZHOO RU DQ\ RWKHU V\VWHP GHVLJQHG WR
       Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 33 of 37



                               UHPRYH VXEVXUIDFH ZDWHU ZKLFK LV GUDLQHG IURP WKH
                               IRXQGDWLRQDUHD«
                             ZDWHUWKHEHORZWKHVXUIDFHRIWKHJURXQGLQFOXGLQJZDWHU
                               ZKLFK H[HUWV SUHVVXUH RQ RU VHHSV RU OHDNV WKURXJK D
                               EXLOGLQJVLGHZDONGULYHZD\IRXQGDWLRQVZLPPLQJSRRORU
                               RWKHUVWUXFWXUHRU
                             PDWHULDOFDUULHGRURWKHUZLVHPRYHGE\DQ\RIWKHZDWHUDV
                               GHVFULEHGLQSDUDJUDSKV  WKURXJK  DERYH        
                                                     
                   G 1HJOHFWPHDQLQJQHJOHFWRIWKHLQVXUHGWRXVHDOOUHDVRQDEOHPHDQV
                       WRVDYHDQGSUHVHUYHWKHSURSHUW\DWDQGDIWHUWKHWLPHRIDORVVRU
                       ZKHQSURSHUW\LVHQGDQJHUHG

    3HUVRQDO3URSHUW\3ODLQWLII¶VFODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVHWKHGDPDJHV

DQGORVVHVDOOHJHGLQ3ODLQWLII¶V3HWLWLRQQRQHEHLQJDGPLWWHGZHUHQRWSUR[LPDWHO\FDXVHGLQ

ZKROHRULQSDUWE\DZLQGRUKDLOFUHDWHGRSHQLQJLQWKHURRIRUDZDOO7KHSROLF\VWDWHV

               &29(5$*(%3(5621$/3523(57<

               :H LQVXUH IRU DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR SURSHUW\ GHVFULEHG LQ
               &RYHUDJH % FDXVHG E\ WKH IROORZLQJ SHULOV H[FHSW DV SURYLGHG LQ
               6(&7,21,/266(6127,1685('
               
                 G   :LQGVWRUP RU KDLO 7KLV SHULO GRHV QRWLQFOXGH ORVV WR SURSHUW\
                       FRQWDLQHGLQDEXLOGLQJFDXVHGE\UDLQVQRZVOHHWVDQGRUGXVW
                       7KLVOLPLWDWLRQGRHVQRWDSSO\ZKHQWKHGLUHFWIRUFHRIZLQGRUKDLO
                       GDPDJHVWKHEXLOGLQJFDXVLQJDQRSHQLQJLQDURRIRUZDOODQGWKH
                       UDLQVQRZVOHHWVDQGRUGXVWHQWHUVWKURXJKWKLVRSHQLQJ
                   
        
               6(&7,21,/266(6127,1685('
               
                :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVZKLFKZRXOGQRWKDYH
                   RFFXUUHGLQWKHDEVHQFHRIRQHRUPRUHRIWKHIROORZLQJH[FOXGHGHYHQWV
                   :H GR QRW LQVXUH IRU VXFK ORVV UHJDUGOHVV RI D  WKH FDXVH RI WKH
                   H[FOXGHG HYHQW RU E  RWKHU FDXVHV RI WKH ORVV RU F  ZKHWKHU RWKHU
                   FDXVHVDFWHGFRQFXUUHQWO\RULQDQ\VHTXHQFHZLWKWKHH[FOXGHGHYHQWWR
                   SURGXFHWKHORVVRU G ZKHWKHUWKHHYHQWRFFXUVVXGGHQO\RUJUDGXDOO\
                   LQYROYHVLVRODWHGRUZLGHVSUHDGGDPDJHDULVHVIURPQDWXUDORUH[WHUQDO
                   IRUFHV«
               
           %RQD )LGH/HJLWLPDWH 'LVSXWH  $ ERQD ILGH DQG OHJLWLPDWH GLVSXWH H[LVWV

SUHFOXGLQJ3ODLQWLII¶VUHFRYHU\RIGDPDJHVXQGHUH[WUDFRQWUDFWXDOWKHRULHVLQFOXGLQJWKHFRPPRQ
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 34 of 37



ODZGXW\RIJRRGIDLWKDQGIDLUGHDOLQJDQGIRUYLRODWLRQVRIWKH7H[DV,QVXUDQFH&RGHRUDQ\RWKHU

VWDWXWRU\RUFRPPRQODZDXWKRULW\

           1R:DLYHU3ODLQWLII¶VFODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH6WDWH)DUP

GLGQRWZDLYHDQ\RILWVULJKWVXQGHUWKH3ROLF\7KH3ROLF\VWDWHV³$ZDLYHURUFKDQJHRIDQ\

SURYLVLRQRIWKLVSROLF\PXVWEHLQZULWLQJE\>6WDWH)DUP@WREHYDOLG6WDWH)DUPPDGHQRVXFK

ZDLYHULQWKLVFDVH

            &DSRQ3XQLWLYH'DPDJHV7H[DV&LYLO3UDFWLFHDQG5HPHGLHV&RGHet.

seq., DSSOLHV DQG SXQLWLYH GDPDJHV DZDUGHG LI DQ\ DUH VXEMHFW WR WKH VWDWXWRU\ OLPLW VHW IRUWK

WKHUHLQ RWKHU DSSOLFDEOH VWDWXWRU\ DXWKRULW\ DQG FRPPRQ ODZ )XUWKHU XQOHVV 3ODLQWLIIV SURYH

6WDWH)DUP¶VOLDELOLW\IRUSXQLWLYHGDPDJHVDQGWKHDPRXQWRISXQLWLYHGDPDJHVLIDQ\E\FOHDU

DQGFRQYLQFLQJHYLGHQFHDQ\DZDUGRISXQLWLYHGDPDJHVZRXOGYLRODWH6WDWH)DUP¶VGXHSURFHVV

ULJKWVJXDUDQWHHGE\WKH)RXUWHHQWK$PHQGPHQWWRWKH8QLWHG6WDWHV&RQVWLWXWLRQDQGE\6HFWLRQ

RI$UWLFOHRIWKH7H[DV&RQVWLWXWLRQ

                  
            :ULWWHQ 1RWLFH RI &ODLP  'HIHQGDQW VSHFLILFDOO\ GHQLHV WKDW 3ODLQWLII SURYLGHG

6WDWH)DUPZLWK³QRWLFHRIFODLP´SXUVXDQWWR  DQG D RIWKH7H[DV,QVXUDQFH

&RGH7KHVWDWXWHVSHFLILFDOO\VWDWHV³µ>Q@RWLFHRIDFODLP¶PHDQVDQ\ZULWWHQQRWLILFDWLRQSURYLGHG

E\DFODLPDQWWRDQLQVXUHUWKDWUHDVRQDEO\DSSULVHVWKHLQVXUHURIWKHIDFWVUHODWLQJWRWKHFODLP´

7(; ,16 &2'(  %HFDXVH ZULWWHQQRWLILFDWLRQZDV QRW SURYLGHG E\3ODLQWLII KH LV

EDUUHG IURP UHFRYHULQJ XQGHU &KDSWHU  RI WKH 7H[DV ,QVXUDQFH &RGH 'HIHQGDQW DOVR

VSHFLILFDOO\GHQLHVWKDWWKH3ROLF\REOLJDWHG6WDWH)DUPWRLQIRUP3ODLQWLIIWKDWZULWWHQQRWLFHRI

WKHFODLPZDVUHTXLUHGDQG'HIHQGDQWVSHFLILFDOO\GHQLHVWKDWLWZDVXQGHUDQ\GXW\WRSURYLGH

QRWLFHUHJDUGLQJWKHDSSOLFDELOLW\RI&KDSWHUVRURIWKH7H[DV,QVXUDQFH&RGH
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 35 of 37



            &KDSWHU $  'HIHQGDQW DVVHUWV WKH OLPLWDWLRQV RQ WKH UHFRYHU\ RI DWWRUQH\V¶

IHHVLIDQ\DVSHU7(;,16&2'($

                                                 ,,,
                                      5,*+772$0(1'
                                                   
           6WDWH)DUPUHVHUYHVWKHULJKWWRDPHQGWKLV2ULJLQDO$QVZHUSXUVXDQWWRWKH7H[DV

5XOHVRI&LYLO3URFHGXUH

                                                ,9
                                       -85<'(0$1'
                                                 
           6WDWH)DUPGHPDQGVDWULDOE\MXU\SXUVXDQWWR7H[DV5XOHRI&LYLO3URFHGXUH

        :+(5()25( 35(0,6(6 &216,'(5(' 'HIHQGDQW 67$7( )$50 //2<'6

UHVSHFWIXOO\UHTXHVWVWKDWXSRQILQDOWULDODQGKHDULQJKHUHRIWKDW3ODLQWLIIWDNHQRWKLQJDQGWKDW

'HIHQGDQW UHFRYHU LWV FRVWV IHHV DQG H[SHQVHV DQG IRU VXFK RWKHU IXUWKHU UHOLHI WR ZKLFK

'HIHQGDQWPD\VKRZLWVHOIWREHMXVWO\HQWLWOHGERWKLQODZDQGDWHTXLW\

                                                5HVSHFWIXOO\VXEPLWWHG

                                                *(50(53//&
                                          

                                          %\BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   '$/(0³5(77´+2/,'<
                                                   6WDWH%DU1R
                                                   $PHULFD7RZHU
                                                   $OOHQ3DUNZD\6XLWH
                                                   +RXVWRQ7H[DV
                                                     7HOHSKRQH
                                                     )DFVLPLOH
                                                   UKROLG\#JHUPHUFRP

                                                $77251(<)25'()(1'$17
                                                67$7()$50//2<'6
                               
     Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 36 of 37



                                 &(57,),&$7(2)6(59,&(

        ,KHUHE\FHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJLQVWUXPHQWKDVEHHQVHUYHGRQ
DOOFRXQVHORIUHFRUGRQWKLVWKGD\RI6HSWHPEHU

                                                          
        &KULV6FKOHLIIHU                                         9,$(6(59,&(
        7+(9266/$:),503&
        7KH9RVV/DZ&HQWHU
        ,QWHUVWDWH6RXWK
        7KH:RRGODQGV7H[DV
        

                                                                                             
                                          '$/(0³5(77´+2/,'<





             Case 4:19-cv-03827 Document 1 Filed on 10/03/19 in TXSD Page 37 of 37
                                      Harris County Docket Sheet


2019-60576
COURT: 295th
FILED DATE: 8/27/2019
CASE TYPE: Insurance

                                   LEGATO, LYNWOOD




                                                                                  P
                            Attorney: SCHLEIFFER, CHRISTOPHER MICHAEL




                                                                               QJW
                                               vs.




                                                                            Y(
                                  STATE FARM LLOYDS




                                                                        WNH
                                  Attorney: HOLIDY, DALE MARETT




                                                                     NXY
                                                                  X)
                                       Docket Sheet Entries
         Date        Comment




                                                                  JX
                                                            WL
                                                        'Z
                                                      S
                                                  NQ^
                                                FW
                                            2
                                         TK
                                       J
                                   KKNH
                               ^4
                           TU
                        (
                      NFQ
                    KNH
                 TK
                :S




2019-60576                                                                                Page 1 of 1

295                                                                              10/3/2019 5:35:02 PM
